— Motion by petitioner to suspend *628respondent and for the appointment of an attorney to inventory respondent’s files and the files of the firm of Grandeau and Dahowski. Motion granted. Respondent is suspended forthwith from the practice of law, pending the outcome of a formal disciplinary proceeding and hearing thereon. An attorney is to be appointed by the Honorable Milton Mollen, Presiding Justice of this court, to inventory respondent’s files and the files of the law firm of Grandeau and Dahowski. Mollen, P. J., Damiani, Lazer, Mangano and Gibbons, JJ., concur.